                              Case 4:21-cv-00154-SDJ-KPJ Document 31-4 Filed 04/15/21 Page 1 of 1 PageID #: 309




r2\ TYVEK IS RECYCLABLE.
 HOPE ©2003. DUPONT1" AND TYVEK ARE TR DEMARKS OF DUPONT.




PRESS FIRMLY TO SEAL                                                                                                                                                        PRESS FIRMLY TO SEAL




                                                                                                                                                                                                          2




                                                                                                                                                                                                              CD -O


                                                                                                                                                                                                              m2

                                                                                                                                                                                                              OS

                                                                                                                                                                                                              fn




DuPont™Tyire!c®                          This packaging is the property of the U.S Postal Service® and Is provided solely for use in sending Priority Mail® and Priority Mail International® shipments.         Please
                                                   Misuses may be a violation of federal law. This package is not for resale. EPI 4 © U.S. Postal Service; March 2020; All rights reserved.                     Recycle
Protect What s Inside.™
